DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/11/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are numerous phrases and clauses in the claims that are vague, indefinite, and/or awkwardly and confusingly worded, and therefore, are not fully understood.  The following are examples:
	Claim 1, line 1: “the quantities of items of a product” lacks positive antecedent basis.
	Claim 1, lines 3-4: “the weight of at least one item” lacks positive antecedent basis.  Further, is “at least one item” referring to “items” in line 1 or something else?
Claims are ambiguous and competitors would be unable to discern the bounds of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frantz (US 5937386).
Re 1. 	Frantz discloses a) a weighing scale (said weighing means comprises an electronic scale.); b) a memory storage device comprising data of a target associated to the weight of at least one item; and c) a processor in communication with the weighing scale and the memory storage device; said processor configured to output a sensory indicator corresponding to the weight of at least one of the items placed on the weighing scale, said sensory indicator provides a different sensory indication when the weight of at least one of item placed on the weighing scale is above, below or between the target (a Point-of-Sale system which substantially includes a register means, wherein a food order comprising different menu items selected by a customer is electronically sent to a first station defined by at least one computer having at least one monitor and a second main station defined as a food prep area having a weighing means, whereby the ordered food items are prepared, bagged and weighed, said second station connected to transmit weight information to the computer; said computer comprising a first program function to calculate a total target weight specification for the ordered food items based on weight specifications for each of the ordered food items; said computer comprising a second program function whereby the food order data and corresponding target weight specification are stored in a memory; and aid computer comprising a third program function to compare the target weight specification of the ordered food items to the total weight of the bagged food items to verify that the food order is properly filled before being given to the customer.  said third program function compares the actual weight of the bagged order versus the target weight to determine whether the weight of the bagged order is within an acceptable range, a borderline range or an unacceptable range, whereby the selected weight range is transmitted to and displayed on said monitor.).
Re 6. 	Frantz discloses that the target comprises a predetermined upper and lower weight threshold such that the sensory indicator provides a different sensory indication when the weight of at least one of the items placed on the weighing scale is between the predetermined lower and upper threshold weight limit to when the weight is outside of the predetermined lower and upper threshold limit (The resultant weight is electronically transmitted to the processor and is loaded in a program which compares the actual Weight vs. Target Weight Ranges, and is at the same time loaded in a Compile Order Accuracy Status Program.  If the weight is within an acceptable range a message is sent to the monitor or monitors, wherein the display indicated by a suitable recognizable means, such as the use of text or a green light. This information is also sent to the Compile Order Accuracy Status Program.  If, however, the calculated weight of the order is determined to be in a borderline area the monitor will display a message, either by text or as an example a yellow light, and this is also sent to Compile Order Accuracy Status Program. This message indicates that the order is slightly outside the acceptable range and should be checked before it is handed out to the customer.  If the calculated weight of the order is determined to be outside the acceptable and borderline ranges, then a message is sent to the monitor and to Compile Order Accuracy Status Program indicating that it should be thoroughly rechecked for accuracy as to the specific order and should not be handed out without corrective action.).

Re 7. 	Frantz discloses that the target comprises a target weight such that the sensory indicator provides a different sensory indication when the weight of at least one item placed on the weighing scale is above the target weight to when the weight is below the target weight (The resultant weight is electronically transmitted to the processor and is loaded in a program which compares the actual Weight vs. Target Weight Ranges, and is at the same time loaded in a Compile Order Accuracy Status Program.  If the weight is within an acceptable range a message is sent to the monitor or monitors, wherein the display indicated by a suitable recognizable means, such as the use of text or a green light. This information is also sent to the Compile Order Accuracy Status Program.  If, however, the calculated weight of the order is determined to be in a borderline area the monitor will display a message, either by text or as an example a yellow light, and this is also sent to Compile Order Accuracy Status Program. This message indicates that the order is slightly outside the acceptable range and should be checked before it is handed out to the customer.  If the calculated weight of the order is determined to be outside the acceptable and borderline ranges, then a message is sent to the monitor and to Compile Order Accuracy Status Program indicating that it should be thoroughly rechecked for accuracy as to the specific order and should not be handed out without corrective action.).
Re 12. The control system of any claim 1, wherein the storage device stores data associated with the weight of the at least one item in one or more products (A second substation or area 26 is provided which is referred to as "Weigh Order And Electronically Transmit Weight To Processor", which is defined by a weighing means, generally indicated at 26, and is further defined as a suitable electronic scale that is adapted to electronically transmit the precise combined weight of each item stored in the bag being weighed. "The determined weight is sent to the computer and logged into program function 20."  When the weight of the order, which we will call "order A", is determined by the weighing at the scale it is sent back to the program stored in program function 20 where the actual weight of the particular "order A" is compared to the target range for that particular order, "order A", as calculated in program function 16. If the program is within an acceptable range an acceptable message is sent to the respective monitor or monitors in one of any suitable arrangements, either in text form, color, etc., that is simple and compatible with a particular operation within the quick-service restaurant. At the same time the acceptance information generated by the program function 20 is transferred to a memory program referred to as "Compile Order Accuracy Status" based in program function 21 and is recorded to provide a later summary trend analysis.).
Allowable Subject Matter
Claims 2-5, 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726